Citation Nr: 1044667	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to November 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision of the Oakland, California RO.  

The Veteran had also perfected an appeal in the matter of service 
connection for diabetes mellitus.  A September 2009 rating 
decision granted such benefit.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in 
service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran claims his tinnitus resulted from exposure to 
excessive noise in service.  Specifically, he reports that he was 
on an assault support patrol boat (ASPB) which was hit by a high 
powered artillery shell, causing him to be thrown into the water.  
He reports that he lost hearing for about a day and that his head 
began "humming", which continues to this day.  He also notes 
his military occupational specialty as an engine mechanic which 
exposed him to daily excessive engine room noise in addition to 
his exposure to gunfire, explosives, and mortar fire in combat in 
Vietnam.  

The Veteran has been awarded a Purple Heart Medal (which is 
awarded for injury in combat), and is entitled to the relaxed 
evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  
Furthermore, the Veteran's service personnel records confirm that 
he was an engine mechanic in service, an occupation consistent 
with further exposure to noise trauma.  His exposure to 
substantial noise trauma in service is not in dispute.  He has 
been awarded service connection for bilateral hearing loss 
disability.

On VA audiological examination in February 2008, the Veteran 
reported tinnitus aggravated by loud noises or being in crowded 
rooms, as well as problems comprehending speech in the presence 
of background noise.  He described the tinnitus as a medium-
pitched "whistling sound", bilateral, periodic, greater in the 
right ear than the left, bothersome on occasion when aggravated 
by noise, and occasionally associated with headaches.  He 
reported military noise exposure as described above.  He denied 
occupational noise exposure as he worked for the postal service 
for 32 years, and denied recreational noise exposure.  The 
examiner noted that the Veteran noticed his tinnitus began 
approximately 10 years earlier (in 1998) and opined that, due to 
this delayed onset, the tinnitus is less likely as not to be 
caused by or the result of military noise exposure.

The Veteran alleges that the VA examiner misunderstood him; he 
contends that he had indicated that his tinnitus had worsened in 
the last 10 years, but had been with him continuously since his 
exposure to artillery shell blast trauma in Vietnam.  The 
Veteran's wife has submitted a lay statement to the effect that 
he has experienced loud ringing in the ears and a humming noise 
that comes and goes since his return from Vietnam.

In essence tinnitus is a disability that is diagnosed based on 
self-report (lay observation by the person with such disability); 
hence, the Veteran is competent and eminently qualified to 
establish by his own accounts that he has tinnitus, and that he 
has had it continuously since service (which is one way of 
substantiating a service connection claim; see 38 C.F.R. 
§ 3.303(b)).  Consequently, what is presented to the Board is the 
question of the Veteran's credibility (i.e., in his accounts that 
tinnitus arose with the trauma that occurred when his vessel was 
struck by an artillery shell and has persisted since).  The 
conflicting evidence that must be addressed is that he is noted 
to have advised a VA examiner that his tinnitus began 10 years 
prior (which would be many years after service).  Given that his 
account of the traumatic event (and noise trauma occurring at the 
time) is consistent with the circumstances of his service (his 
Purple Heart Medal award), and that he is entitled to the relaxed 
evidentiary standards afforded under § 1154(b), the Board finds 
his explanation that he has had tinnitus ever since the combat 
noise trauma in service (but worsening in the 10 years prior to 
the VA examination) not implausible, and credible.  Resolving any 
remaining reasonable doubt in his favor, as mandated by law and 
regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board 
concludes that service connection for tinnitus is warranted.
ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


